Citation Nr: 0729979	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for coronary artery spasm 
with angina secondary to the service connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1947 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2007.  A transcript of the hearing 
has been associated with the claim file.


FINDING OF FACT

Coronary artery spasm with angina is unrelated to a service 
connected disease or injury.


CONCLUSION OF LAW

Coronary artery spasm with angina is not proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for coronary 
artery spasm with angina.  In a VCAA letter of August 2001 
the appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With regard to notice as 
to disability ratings and effective date assignment, notice 
was not provided until a letter of March 2006.  However, the 
lack of timeliness is not prejudicial to the appellant 
because his claim is denied, and, therefore, the issues of 
rating and effective date do not arise.  The Board finds that 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, private 
treatment records, VA outpatient treatment records and VA 
examination have been obtained.  The veteran was afforded a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

In this case, the appellant seeks service connection for 
coronary artery spasm with angina as secondary to the service 
connected PTSD.  He alleges that his coronary artery spasm 
with angina was caused by his service connected PTSD.  The 
veteran is service connected for PTSD, residuals of a 
fragment wound to the right elbow, peptic ulcer disease and 
hypertension as secondary to PTSD.  

At the outset the Board notes that it is not argued, and the 
evidence does not show, that coronary artery spasm with 
angina was manifested in service.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for coronary artery spasm with angina on a 
secondary basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for coronary artery spasm is 
not warranted.  The veteran asserts that his coronary artery 
spasm was caused by his service connected PTSD.  

Initially, the Board notes the appellant does not assert that 
his claimed coronary artery spasm with angina is a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.

Private medical records of May 1995 note that the veteran 
underwent  cardiac catheterization which showed normal left 
ventriculogram and normal coronaries.  Later that month the 
veteran's private physician, Dr. M.M.M., noted that the 
veteran was suffering from coronary spasm in association with 
his work.  

In a June 2001 letter, the veteran's VA psychiatrist stated 
that the veteran's "PTSD has caused his hypertension, 
coronary artery spasms with angina (angiogram was negative 
for artery occlusion but he suffered vasospasm related to 
stress). . ."  

Private medical treatment records of January 2002 note that 
the veteran's private physician, Dr. M.M.M., noted that the 
veteran "perhaps . . . had coronary spasm."  He also noted 
that the veteran had "presumed coronary spasm."  In 
September 2002 he opined that the veteran had coronary artery 
spasm.  In March 2003, he stated that the veteran "probably 
has coronary artery spasm."  

A VA examination report of March 2003 notes that the veteran 
reported starting to suffer form chest pains in the mid 
1990's.  He reported being diagnosed with coronary artery 
spasm and treated with calcium channel blockers.  It was 
noted the veteran underwent a catheterization in 1995 which 
found normal coronary arteries.  The veteran reported 
suffering from chest pain when under stress.  Cardiac 
examination revealed normal heart tones and no murmurs with 
definite chest wall tenderness.  A diagnosis of chest pain 
with history of coronary artery spasm was entered.  It was 
noted the chest pain is actually chest wall discomfort.  The 
examiner opined that the veteran had not had a definite 
diagnosis of coronary artery spasm.  "It has been surmised 
that he may have this, based on his response to calcium 
channel blockers.  However, his chest pain is much more 
consistent with atypical chest pain from chest wall disease, 
which clearly he gets from anxiety.  In this respect, his 
PTSD is contributing to his chest pain, which is not cardiac 
in nature.  Coronary artery spasm has not been demonstrated.  
Angina pectori has not been demonstrated to my satisfaction 
since he does not respond to Nitroglycerin and patients with 
coronary artery spasms, in my experience, all respond to 
Nitroglycerin or else they need to be in the hospital."

Private treatment records of September 2003 note that the 
veteran while the catheterization of 1995 was normal, the 
doctor thought that the veteran had spontaneous angina.  It 
was noted that the veteran has rare episodes of chest pain 
and had some mild shortness of breath.  He was diagnosed with 
coronary artery spasm and status post chest trauma.  

Private treatment records of May 2004 note that the veteran 
had had no further angina, but did have chest pain which is 
associated with tenderness and is probably due to a chest 
wall injury that he had in the 1980's.  He was diagnosed with 
chest pain from chest wall trauma and coronary spasm.  

A VA cardiology consult of May 2005 notes that in the 
examiner's opinion:
 
"Coronary spasm in [the veteran] is only presumed 
and actually has never been proven or diagnosed.  
Most patients with coronary spasms . . . present 
with chest pain associated with ECG ST-T elevation, 
usually not related to exertion, relieved by 
nitroglycerine and calcium channel blocker.  
Catheterization in these cases is likely to shows 
minor - moderate CAD.  Sometimes coronary catheter 
can induce spasm.  Disease is more prevalent in 
women, younger smokers, cocaine users.  Of note 
most of above features were not present in case of 
[the veteran].  In cases when coronary spasm is 
strongly suspected but cannot be otherwise proven 
American College of Cardiology guidelines recommend 
provocation tests with ergonovine or 
hyperventilation.  These are Class IIa guidelines 
meaning there is controversy on the issue but most 
evidence/opinions suggest that recommendations may 
be helpful.  In summary, as mentioned, earlier, 
coronary spasm in this patient can only be 
entertained as part of differential diagnosis (on 
the same level as acid reflux disease, esophageal 
spasm or musculoskeletal chest pain) and so far has 
not been proven, therefore should not be related to 
his service or PTSD."

VA outpatient treatment records of December 2005 note a 
diagnosis of history of coronary artery spasm, left heart 
catheterization did not show coronary artery disease by 
history.

A May 2004 letter form the veteran's private physician stated 
that the veteran had been under his care for 10 years.  That 
the veteran initially had two types of chest pain, one 
clearly being from angina and which was the reason for the 
catheterization in 1995.  The coronaries were normal.  
However, since the pain disappeared with nitroglycerin and 
slow channel calcium antagonist, he believed a diagnosis of 
coronary spasm was appropriate.  The letter went on to state 
that at the present time the veteran has mostly chest wall 
tenderness from trauma.  

In June 2004 the veteran's VA psychiatrist opined that "[i]t 
is highly likely that the chronic and severe level of 
agitation and rage from [the veteran's] PTSD is causing his 
hypertension and bouts of anginal chest pain."

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for coronary artery spasms with 
angina.  

In the present case, in regards to the angina, the Board 
notes that while the veteran was diagnosed with angina in 
1995, the most current competent evidence of record shows 
that that the veteran no longer suffers from angina.  In a 
May 2004 medical treatment record from the veteran's private 
physician of 10 years, he notes that the veteran suffered 
from two types of chest pain, one of which was angina.  He 
goes on to note that the veteran "has had no further angina, 
but does have chest pain."  Furthermore, VA examination 
report of March 2003 was negative for any diagnosis of 
angina.  In fact, the examiner opined that "[a]ngina 
pectoris has not been demonstrated to my satisfaction. . ."  
As noted above, service connection cannot be granted without 
competent evidence of a current disability.  The Board notes 
that in a June 2001 letter the veteran's psychiatrist stated 
that "[the veteran's] PTSD has caused his . . . coronary 
artery spasms with angina."  However, the Board finds that 
her statement is not probative evidence of a current 
diagnosis of angina.  There is nothing in the report that the 
psychiatrist did any physical evaluation that would justify a 
diagnosis of angina.  Rather, this is a statement from a 
medical professional that is lacking in any rational detail.  
Based upon the private and VA cardiology examinations, we 
conclude that since the date of the claim, the appellant does 
not have angina.  In regard to the unsupported opinion of the 
psychiatrist, such pales into insignificance.  There being no 
current evidence that the veteran currently suffers form 
angina, service connection cannot be granted.  

The Board notes that in McClain v. Nicholson, No. 05-0468, 2 
(U.S. Vet. App. June 21, 2007), the Court stated that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim" (emphasis added).  
As the diagnosis of angina of record predates the veteran's 
claim, the ruling in McClain is not for application.

In regards to the coronary spasms, the Board notes that there 
are conflicting diagnoses in the record.  While the veteran's 
private physician has diagnosed the veteran with spasms, the 
VA examiners of March 2003 and May 2005 opined that the 
veteran has not had a definitive diagnosis of coronary chest 
spasm and coronary spasm in the veteran is only presumed and 
actually has never been proven or diagnosed.  Instead, the VA 
examiner of March 2003 diagnosed the veteran with chest pain 
with "a history of coronary chest spasm which more likely 
than not "the chest pain is actually chest wall 
discomfort."  He further opined that the veteran's chest 
pain is much more consistent with atypical chest pain from 
chest wall disease.  

In this case, there is an apparent conflict in the record.  
However, even the positive evidence is weak.  Coronary spasm 
has been noted as a private diagnosis.  However, as noted by 
the VA examiners, the private clinical records do not 
objectively demonstrate that a disability exists.  It is 
clear from the record that the private diagnosis is based 
upon eliminating other diagnoses.  However, as implied by the 
VA examiners, the elimination of other diagnoses does not 
necessarily prove the existence of a separate diagnosis.  The 
presence of nothing does not necessarily prove a positive.  
The more probative evidence is established by the VA 
examiners.  As noted, the presence of coronary spasm is only 
presumed and has not been proven.  

In sum, the competent evidence of record shows that the 
veteran does not currently suffer form angina.  Furthermore, 
based upon the clinical record and the opinions based upon 
the clinical record, the Board concludes that the most 
probative evidence establishes that the diagnosis of coronary 
spasm has not been supported an in the absence of such 
disability, service connection may not be granted.  IN 
essence, coronary artery spasm is not proximately due to or 
the result of a service connected disease or injury.  




 ORDER


Service connection for coronary artery spasm with angina as 
secondary to the service connected PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


